STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

JANIE FAYE BATEMAN BLACKWELL NO. 2022 CW 1143
VERSUS
BLUE FLAME GAS COMPANY OF NOVEMBER 21, 2022

LA, LLC; CHARLES RAY DEDON,
SR., AND LINDA MARIE DEDON

 

In Re: Blue Flame Gas Company of LA, LLC, Charles Ray Dedon,
Sr., and Linda Marie Dedon, applying for supervisory
writs, 22nd Judicial District Court, Parish of
Washington, No. 117005.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

STAY DENIED; WRIT NOT CONSIDERED. This writ application
failed to include the judgment, in violation of Rule 4-5(6) of
the Uniform Rules of Louisiana Courts of Appeal.

Supplementation of this writ application and/or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9.

In the event relators seek to file a new application with
this court, it must contain all pertinent documentation,
including the missing item noted herein, and must comply with
Uniform Rules of Louisiana Courts of Appeal, Rule 2-12.2. Any
new application must be filed on or before December 21, 2022 and
must contain a copy of this ruling.

MRT

WRC
CHH

COURT OF APPEAL, FIRST CIRCUIT

as)

DEPUTY CLERK OF COURT
FOR THE COURT